El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En 12 de mayo de 1946 se celebró una sesión extraordi-naria de socios de la Asociación Azucarera Cooperativa Lafayette. Entre otros asuntos a ser considerados en esa asamblea figuraba la destitución de varios directores. Lueg’o de discutirse la cuestión, la votación celebrada dió el siguiente resultado: 84 votos a favor de la destitución, 14 en contra y 190 abstenidos. Conocido el mismo, la Asamblea estimó que los peticionarios habían sido destituidos de sus cargos y procedió a elegir nuevos miembros para la Cooperativa. No conformes con este acuerdo los peticionarios acudieron en 11 de junio de 1946. ante la Corte de Distrito de Guayama con una solicitud cuyo fin último era la reposición de ellos en sus referidos cargos de directores. Después de una vista *272a la que concurrieron ambas partes, la Corte de Distrito de Gruayama, en extensa opinión, desestimó la solicitud, pero no incluyó costas ni honorarios de abogado. No conforme con esta sentencia en lo que a la no concesión de costas y hono-rarios se refiere, los demandados apelaron para ante nos, señalando en el alegato presentado un solo error, a saber: “La corte inferior cometió error, en su sentencia, al eximir a los apelados del pago de las- costas y honorarios de abo-gados.”
En lo que a la condena en costas concierne no hay duda de que los apelantes tienen razón. A partir de la vigencia de la Ley núm. 94 de 11 de mayo de 1937 (pág. 239), la imposición de costas contra la parte perdidosa es imperativa. Así lo hemos resuelto en reiteradas ocasiones. Serrano v. Vega, 64 D.P.R. 655; Blanes v. González, 60 D.P.R. 567 y Autoridad Sobre Hogares v. Hutton, 60 D.P.R. 463.
 Ahora bien, en lo que a la no concesión de honorarios de abogado se refiere, podemos decir que según la, ameritada Ley núm. 94 de 1937, los honorarios del abogado de la parte victoriosa serán concedidos tan sólo en aquellos casos en que la vencida en juicio ha procedido con temeridad. Así lo hemos decidido en varios casos: Maldonado v. Comisión Hípica, 64 D.P.R. 503, 504 y Martínez v. Báez, 63 D.P.R. 783.
¿lían sido temerarios los apelados en esto recurso ? A nuestro juicio no. En la solicitud radicada ellos alegan que se basan en la sección 24 de la Ley de Corporaciones de Puerto Eico, aprobada el 9 de marzo de 1911, según ha sido enmendada, y en el artículo 29 de la Ley núm. 70 de 4 de agosto de 1925. Es incuestionable que esta última ley ya había sido derogada expresamente por la número 291 de 9 de abril de 19.46 (pág. 687). (Véase el artículo 30 de la misma en cuyo párrafo tercero se deroga específicamente la Ley núm. 70, supra.) Empero, si bien para la fecha en que se celebró la referida junta de socios y para la fecha en que se radicó la solicitud de los peticionarios ya la aludida Ley *273núm. 70 de 1925 110 existía, no obstante el artículo 13B de ia Ley núm. 291 dispone igualmente que “Cualquier socio po-drá solicitar la destitución de un director mediante formu-lación de cargos...,” y que “Tal solicitud será sometida a la consideración de la subsiguiente asamblea de socios, que podrá ser extraordinaria convocada para tal efecto, la cual podrá destituir al director por mayoría de los socios presen-tes.” (Bastardillas nuestras.) Véanse artículo 81(b) de las Reglas de Enjuiciamiento Civil; San Patricio Corp. v. Colón, 65 D.P.R. 915 y Figueroa v. Díaz, 20 D.P.R. 284. A la asamblea de socios de 12 de mayo de 1946 concurrieron, se-gún se alega, los 380 socios que constituían la matrícula total de la Cooperativa. Algunos de ellos asistieron personal-mente y otros.lo hicieron por poder. Sin embargo, según ya se lia indicado, al tomarse la votación para destituir a los peticionarios, sólo votaron 84 socios a favor de la destitu-ción, 14 en contra y 190 se abstuvieron de votar. No cree-mos que al acudir a la Corte de Distrito de Guayama en la forma en que lo hicieron los peticionarios fueran temerarios.
Debe recordarse desde luego que aquí estamos resolviendo única y exclusivamente la apelación interpuesta contra aquella parte de la sentencia que se negó a condenar a los peticio-rios al pago de costas y honorarios de abogado. Así pues, nada de lo que en esta opinión decimos puede prejuzgar en forma alguna los méritos del caso.

Se- registrará sentencia ■modificando la dictada por la Corte de Distrito de Guayama en este caso en el sentido de imponer las costas a los peticionarios, mas no así los hono-rarios de abogado.